Title: From Thomas Jefferson to Thomas Attwood Digges, 21 September 1807
From: Jefferson, Thomas
To: Digges, Thomas Attwood


                        
                            Dear Sir
                            
                            Monticello Sep. 21. 07.
                        
                        Your favor of the 15th. came to me here, and certainly I should have been made happy by a visit from yourself
                            in person had your health & convenience permitted it. your readiness in aiding our survey of the site for military works
                            is duly estimated, and certainly our duty to the public as well as yourself requires that full justice shall be done you
                            in the valuation. whether the law requires absolutely a jury for valuation I do not know. if it does we may name the
                            jurors mutually; if it does not, we can name arbiters mutually approved. I expect to be in Washington on the 3d. proxim
                            where you know I shall always be happy to see you. I salute you with great esteem & respect.
                        
                            Th: Jefferson
                            
                        
                    